Title: Franklin and Silas Deane to the Committee for Foreign Affairs, 16 January 1778
From: Franklin, Benjamin,Deane, Silas
To: Committee for Foreign Affairs


Gentlemen
Paris Jany. 16th: 1778.
This will be delivered to you by Mr. Carmichael to whom we have committed our dispatches for Congress, and who becoming Acquainted with Mr. Deane soon after his arrival at Paris, travelled to Berlin through Holland and Hambourgh at the desire and Appointment of Mr. Deane and on his Journey rendered very Considerable Services to the United States by turning the Attention of many persons of Consequence in different places to the American Cause and by procuring much useful intelligence. After his return he Continued to render Us his best Services occasionally assisting Mr. Deane as his Secretary, and transacting Business for Us at Havre, and at Dunkirk. In all these Concerns We have had Occasion to place great Confidence in this Gentleman and he has ever appeared to Us deserving of it. For these his Services We have made him no adequate reward having paid him only the expences of his Journies on the public Business, and a small part of his expences in Paris. This however has happened not from any want of Inclination in Us but from his own desire of being as little Burthensome as possible to the United States. It is incumbent on Us therefore through You to recommend Mr. Carmichael to the favor and Attention of Congress as a Gentleman who has deserved Well of his Country, and as one Capable of rendering it important Services. He will be able to inform You of many particulars respecting our Situation and Transactions here. We have the honor to remain with the Utmost respect Gentlemen your most Obedient and Very Humble Servants
B FranklinSilas Deane
The honble: Committee for Foreign Affairs
 
Addressed: To / The honble / The Committee for / Foreign Affairs / of the United States / North America
Notations: Jan: 16th. 1778: B. Franklin & S. Deane to the Comtee. for forgn. Affairs recd. June 13th. / Janry. 16th. / recd. June 13th
